Citation Nr: 1638590	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-12 488	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 through October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which among other issues, granted service connection for bilateral hearing loss and assigned a non-compensable (zero percent) initial disability rating.  The Veteran has perfected a timely appeal in which he asserts that his hearing loss disability should be rated as 30 percent disabling.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to his request, the Veteran was scheduled for a video conference hearing that was to be held in August 2016.  Notice of the date, time, and location of the hearing was mailed to the Veteran in July 2016, more than 30 days before the scheduled hearing date.  In an August 2016 letter, which was received less than two weeks before the scheduled hearing, the Veteran stated that he did not receive VA's letter until approximately two weeks before the scheduled hearing date.  He stated further that he was going to be out of town on the date of the hearing and asked that the hearing be rescheduled.  Although the Veteran's letter was received more than a week before the scheduled hearing, VA did not respond to the letter.

The Veteran's request to reschedule his hearing is untimely.  38 C.F.R. § 20.704(c).  Still, the Veteran states good cause for his inability to provide a timely response to the July 2016 notice letter and for his unavailability for the August 2016 hearing.  Under the circumstances, the Veteran should be scheduled for a new video conference hearing.  38 U.S.C.A. § 7101 (West 2014); 38 C.F.R. §§ 20.700, 20.703, and 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing.  After the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




